DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “likely” in claims 1, 10-14, and 18 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(I).
The terms “high” in claims 1, 11, and 18 is a relative term which renders the claim indefinite. The terms “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(I).
The terms “low” in claims 1, 10, and 18 is a relative term which renders the claim indefinite. The terms “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b)(I).
The term “acceptability” in claims 1, 10-11, 13-14, and 18 is a subjective term that neither the claims nor the specification supplies standard for measuring the scope of the term.  A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite.  See MPEP 2173.05(b)(IV). 
The term “acceptable” in claims 6 and 7 is a subjective term that neither the claims nor the specification supplies standard for measuring the scope of the term.  A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite.  See MPEP 2173.05(b)(IV). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0288164 A1) in view of Fitzgerald et al. (US 2020/0280739 A1).
Consider claim 1, Lin teaches a method of transmitting data in a system comprising a host device and a mobile device, the method comprising, at the host device: receiving sensor information from the mobile device ([0071] and [0109]); determining a pose of the mobile device based on the received sensor information ([0050] – [0051], [0075], and [0089]); determining whether a performance level of the system for the mobile device having the determined pose is likely to be above or below a threshold of acceptability based on the comparison with the performance levels associated with the previous poses ([0081] – [0096]); and if it is determined that the performance level to the mobile device having the determined pose is likely to be above the threshold of acceptability, setting a low level of compression to be applied to the data so that quality of the data transmitted to the mobile device is high (the limitation “setting a low level of compression to be applied to the data so that quality of the data transmitted to the mobile device is high” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method ; or if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability, setting a high level of compression to be applied to the data so that quality of the data transmitted to the mobile device is low, but is more likely to be received and output properly by the mobile device (the limitation “setting a high level of compression to be applied to the data so that quality of the data transmitted to the mobile device is low, but is more likely to be received and output properly by the mobile device” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability.  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim); compressing the data to be transmitted to the mobile device by the set level of compression ([0081] – [0096]); transmitting the compressed data to the mobile device ([0070] – [0071]); determining a performance level of the system for the transmitted compressed data ([0081] – [0096]).
However, Lin does not explicitly teach comparing the determined pose of the mobile device with pose information of previous poses of the mobile device stored in a memory accessible by the host device, each previous pose of the mobile device being associated with a performance level of the system for data transmitted from the host device and received and output at the mobile device having that previous pose; storing the determined pose of the mobile device and the determined performance level of the system for the transmitted compressed data.
Fitzgerald teaches comparing the determined pose of the mobile device with pose information of previous poses of the mobile device stored in a memory accessible by the host device, each previous pose of the mobile device being associated with a performance level of the system for data transmitted from the host device and received and output at the mobile device having that previous pose ([0130]); storing the determined pose of the mobile device and the determined performance level of the system for the transmitted compressed data ([0065] and claim 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
Consider claim 2, Lin teaches the pose information stored for a pose includes at least: position of the mobile device ([0054] – [0058], [0081] – [0096]); and orientation of the mobile device ([0054] – [0058], [0081] – [0096]).
Consider claim 4, Lin teaches the pose information stored for the pose further includes one or more of: velocity of the mobile device ([0054] – [0058]); acceleration of the mobile device; time of the pose; a compression level used for compressing the data transmitted from the host device and received and output at the mobile device having that pose; a type of compression used for compressing the data transmitted from the host device and received and output at the mobile device having that pose; or system resources that were used by the system at the time the data was transmitted from the host device and received and output at the mobile device having that pose.
Consider claim 5, Lin teaches the performance levels associated with previous poses include performance parameters that are used in setting the level of compression to be applied to the data ([0112] – [0115]).
Consider claim 6, Fitzgerald teaches the pose information is only stored for previous poses that have an acceptable performance ([0065] and claim 54.  The term “acceptable” renders the claim indefinite.  Thus, it is not given patentable weight.  The claim limitation would be interpreted as the pose information is only stored for previous poses that have a performance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 7, Fitzgerald teaches the pose information is only stored for previous poses that have an unacceptable performance ([0065] and claim 54.  The term “acceptable” renders the claim indefinite.  Thus, it is not given patentable weight.  The claim limitation would be interpreted as the pose information is only stored for previous poses that have a performance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
Consider claim 8, Fitzgerald teaches comparing the determined pose of the mobile device with pose information of previous poses of the mobile device comprises comparing the determined pose with the pose information of previous poses of the mobile device to find a previous pose that matches the determined pose, wherein matching is either matching completely, or to within a predetermined threshold of accuracy ([0130], [0166], [0172], and [0278]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
Consider claim 9, if the pose information includes times of the previous poses, the comparing comprises comparing to find a most recent previous pose that matches 
Consider claim 10, if the pose information includes compression levels used for compressing the data transmitted from the host device and received and output at the mobile device for previous poses, and if it is determined that the performance level to the mobile device having the determined pose is likely to be above the threshold of acceptability, the low level of compression is set to be lower than the compression level used for the previous pose that matches the determined pose (the limitation “the low level of compression is set to be lower than the compression level used for the previous pose that matches the determined pose” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the conditions that if the pose information includes compression levels used for 
Consider claim 11, if the pose information includes compression levels used for compressing the data transmitted from the host device and received and output at the mobile device for previous poses, and if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability, the high level of compression is set to be higher than the compression level used for the previous pose that matches the determined pose (the limitation “the high level of compression is set to be higher than the compression level used for the previous pose that matches the determined pose” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the conditions that if the pose information includes compression levels used for compressing the data transmitted from the host device and received and output at the mobile device for previous poses, and if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability.  Thus, this limitation is a contingent limitation.  Therefore, the examiner 
Consider claim 12, Lin teaches determining a likely future pose of the mobile device based on pose information of previous poses of the mobile device to determine a progression of the poses of the mobile device ([0048] – [0049], [0052], [0054] – [0058], and [0060]).
Consider claim 13, Lin teaches determining whether a performance level of the system for the mobile device having the determined pose is likely to be above or below a threshold of acceptability is further based on the determined likely future pose of the mobile device ([0048] – [0049], [0052], [0054] – [0058], [0060], and [0081] – [0096]).
Consider claim 14, Lin teaches analysing the pose information to determine correlations between the pose information and the performance level on which analysis is used in the determining whether a performance level of the system for the mobile device having the determined pose is likely to be above or below a threshold of acceptability ([0087] – [0089], [0095] – [0097], [0106], and [0110]).
Consider claim 15, Fitzgerald teaches the memory in which the pose information of previous poses of the mobile device is stored is a First In First Out (FIFO) memory, storing the pose information of a limited number of previous poses ([0250] and [0256].  A memory has limited storage capacity.  Only a limited number of previous poses can be stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 16, Lin teaches the data comprises image data to be output to a display of the mobile device ([0070] – [0071], [0095], and [0109]).
Consider claim 18, Lin teaches a host device configured to: receive sensor information from the mobile device ([0071] and [0109]); determine a pose of the mobile device based on the received sensor information ([0050] – [0051], [0075], and [0089]); determine whether a performance level of the system for the mobile device having the determined pose is likely to be above or below a threshold of acceptability based on the comparison with the performance levels associated with the previous poses ([0081] – [0096]); and if it is determined that the performance level to the mobile device having the determined pose is likely to be above the threshold of acceptability, setting a low level of compression to be applied to the data so that quality of the data transmitted to the mobile device is high (the limitation “setting a low level of compression to be applied to the data so that quality of the data transmitted to the mobile device is high” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that if it is determined that the performance level to the mobile device having the determined pose is likely to be above the threshold of acceptability.  Thus, this limitation is a contingent limitation.  Therefore, the examiner ; or if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability, setting a high level of compression to be applied to the data so that quality of the data transmitted to the mobile device is low, but is more likely to be received and output properly by the mobile device (the limitation “setting a high level of compression to be applied to the data so that quality of the data transmitted to the mobile device is low, but is more likely to be received and output properly by the mobile device” is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that if it is determined that the performance level to the mobile device having the determined pose is likely to be below the threshold of acceptability.  Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim); compress the data to be transmitted to the mobile device by the set level of compression ([0081] – [0096]); transmit the compressed data to the mobile device ([0070] – [0071]); determine a performance level of the system for the transmitted compressed data ([0081] – [0096]).

Fitzgerald teaches compare the determined pose of the mobile device with pose information of previous poses of the mobile device stored in a memory accessible by the host device, each previous pose of the mobile device being associated with a performance level of the system for data transmitted from the host device and received and output at the mobile device having that previous pose ([0130]); store the determined pose of the mobile device and the determined performance level of the system for the transmitted compressed data ([0065] and claim 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
Consider claim 19, the combination of Lin and Fitzgerald teaches the host device of claim 18 (see rejection of claim 18) and a mobile device ([0050] of Lin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 20, the combination of Lin and Fitzgerald teaches the mobile device is a virtual reality device or an augmented reality device ([0050] of Lin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0288164 A1) in view of Fitzgerald et al. (US 2020/0280739 A1) and Toth et al. (US 2017/0142447 A1).
Consider claim 3, the combination of Lin and Fitzgerald teaches all the limitations in claim 1 and the pose information stored for a pose includes at least: location of the mobile device ([0064] – [0065] of Fitzgerald); movement of the mobile device ([0054] – [0058] of Lin), direction of movement of the mobile device ([0054] – [0058] of Lin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of comparing current pose and previous pose data because such incorporation would optimize compression.  [0130].
However, the combination of Lin and Fitzgerald does not explicitly teach angle of the mobile device compared to a reference.
angle of the mobile device compared to a reference ([0166] – [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using angle of the mobile device as pose information because such incorporation would facilitate the evaluation to determine whether to locally or globally increase the level of compression.  [0166] – [0167].
Consider claim 17, Toth teaches the data comprises audio data to be output to a speaker of the mobile device ([0147] and [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using angle of the mobile device as pose information because such incorporation would facilitate the evaluation to determine whether to locally or globally increase the level of compression.  [0166] – [0167].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486